Stephens, J.
Upon the trial of a suit brought by the agent of a fire-insurance company against a mortgagee to whom loss was payable under what is known as the “New York standard mortgagee clause,” attached to a policy of fire-insurance, which the plaintiff, as agent for the fire-insurance company, had issued to the mortgagor, to recover premiums due upon the policy which the mortgagor had failed to pay, the plaintiff showed no right to a recovery, either by virtue of a contract or by subrogation of the right of the insurance company to recover, where it appeared conclusively from the evidence that the policy was issued by the insurance company through the plaintiff as the company’s agent, and where it did not appear that the company’s right to the premiums had been transferred and assigned to the plaintiff, or that the plaintiff had advanced the payment of the premiums to the company, and there was no proof of custom or other facts or circumstances tending to show any subrogation to the plaintiff of the right to collect the premiums due upon the policy. The court, in passing upon both the law and the facts, properly entered judgment for the defendant.

Judgment affirmed.


Jenkins, P. J., and Sutton, J., concur.